Citation Nr: 0707922	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-30 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to March 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
PTSD.  

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Boston, 
Massachusetts RO, which certified this case for appellate 
review.  

In January 2004 the veteran testified before a Decision 
Review Officer at the RO (RO hearing).  A transcript of that 
hearing is of record.  

In March 2007 the Board granted a motion to advance this case 
on its docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

VA examination in July 2003 includes a diagnosis of PTSD.  
The veteran described his stressors, including being ambushed 
while driving a jeep and being repeatedly shot at by the 
enemy.  The examiner noted that the veteran felt overwhelmed 
in his military duties, and that he experienced enemy fire.  
The examiner opined that this contributed to the PTSD 
symptoms, suggesting a link between the veteran's reported 
stressors and PTSD.  

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (1999).  

Where, a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).      

The veteran's Form DD 214 reflects that he arrived in the 
Asiatic Pacific Theater (APT) in February 1945 and departed 
in January 1946.  He was awarded the Good Conduct Medal, 
American Theater Campaign Ribbon, Philippine Liberation 
Ribbon, Victory Medal, and Asiatic Theater Campaign Ribbon, 
however, he was not awarded medals indicative of combat, and 
there is no evidence other than his statements, that he or 
his unit engaged in combat.  Although the veteran reported 
both at the July 2003 VA examination and the January 2004 RO 
hearing that he received enemy fire, no efforts have yet been 
undertaken to confirm this report.  See Sizemore v. Principi, 
18 Vet. App. 264 (2004) (holding that receiving enemy fire or 
firing on an enemy could constitute participation in combat).

The veteran has furnished information and testimony 
concerning his claimed stressors.  At the January 2004 RO 
hearing he testified that he received enemy fire during 
service.  He described one incident with the 26th Floater 
Reconnaissance Squadron in which the plane he was in was shot 
down and it was two days before he was found.  He reported 
that he performed duties with this unit for four months, and 
was then assigned to Major Bombs, 3rd Air Commando Squadron.  
The Board notes that the veteran's service medical records 
and an April 1945 Extract of Special Orders reflect that the 
veteran was assigned to the 26th Photo Reconnaissance 
Squadron.  

The Board observes that a request has not been made to the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
to determine whether or not the veteran's unit received enemy 
fire or to verify the veteran's alleged stressors.  Given the 
above stressor statements, the veteran's verified World War 
II service, and his diagnosis of PTSD, VA should request 
credible supporting evidence from the JSRRC and ask them to 
attempt to verify the stressors. 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c).

During the pendency of this appeal the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran has not received VCAA notice regarding disability 
ratings or effective dates.  As the claim is being remanded 
for further development, the veteran should be provided with 
such notice.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran corrective VCAA 
notice that includes an explanation as to 
the information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal.  

2.  Contact the veteran and request that 
he provide the following information as 
to each of his stressor events:  the 
dates of the incidents (or at least 
within a 30 day time frame); and the 
names, ranks, and units of assignment of 
all persons present at the incidents.  
Advise the veteran that with more 
complete information, VA can better 
assist him in attempting to verify the 
claimed stressors.  

3.  Prepare a summary of the veteran's 
claimed stressors, and forward the 
summary to; to the JSRRC and ask them to 
furnish supporting evidence of each 
claimed stressor.  The JSRRC should also 
attempt to verify that the veteran's unit 
received enemy fire.  If additional 
information is required, the veteran 
should be so informed.

4.  After the above development is 
completed, readjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



